Citation Nr: 0908709	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a blood condition, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for right abdominal 
pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1988 to 
December 1991, including service in Southwest Asia from 
August 8, 1990 to April 5, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision which, in 
pertinent part, denied the benefits sought on appeal.  

The Board remanded this case in August 2006 for additional 
development.  At that time, the Board also denied claims of 
service connection for shortness of breath and for numbness 
and tingling of the extremities.  The appellant had also 
perfected appeals of denials of service connection for memory 
loss and concentration problem disabilities which were also 
remanded.  Service connection for a cognitive disorder to 
include memory loss and concentration problems was granted in 
a January 2008 rating decision.  The appellant has not 
disagreed with this rating decision.  These issues are no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  There are no objective findings or otherwise 
independently verifiable evidence of a blood condition, to 
include a blood clotting condition, due to a diagnosed or 
undiagnosed illness.

2.  The appellant's skin rash has been attributed to 
diagnosed disorders, seborrheic dermatitis and recurrent 
herpes simplex virus, which first manifested several years 
after service.

3.  The appellant's right middle quadrant abdominal pain is 
not due to a known diagnosis and is not at least as likely as 
not due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by a blood condition was 
not incurred in or aggravated by active service nor may it be 
presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).

2.  A chronic disability manifested by a skin rash was not 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  A chronic disability manifested by right abdominal pain 
was not incurred in or aggravated by the appellant's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, 
letters dated in April 2001 fully satisfied the duty to 
notify provisions as to service connection and undiagnosed 
illnesses.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examinations, most 
recently in 2006, 2007 and 2008, to obtain an opinion as to 
whether his claimed "blood clotting," skin and abdominal 
pain conditions can be directly attributed to service or to a 
chronic, undiagnosed illness.  Further examination or opinion 
is not needed on the claims because, at a minimum, the 
preponderance of the competent evidence is that the claimed 
conditions may not be associated with the appellant's 
military service or to an undiagnosed illness.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant alleges he has a blood condition, a skin rash 
and right abdominal pain as a result of an undiagnosed 
illness.

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  As noted in the 
Introduction, the Appellant served in the Southwest Asia from 
August 8, 1990 to April 5, 1991.  The first criterion of the 
presumption is satisfied.  

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34539- 543 (June 10, 2003) (emphasis added).  It was 
provided, however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom 
illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue.  38 
C.F.R. § 3.317(b).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Blood Condition

The appellant raised his blood condition service connection 
claim as one for a "blood clotting" disorder, in which his 
blood clotted "too fast."  

The appellant's VA and private treatment records show a 
variety cardiac diagnostic tests and blood panels performed 
over several years.  While at the Mayo Clinic in 2001, the 
appellant had a complete blood workup performed, which found 
dyslipidemia and polycythemia.  Tachycardia was noted in 
March 2003.  The appellant had a heart monitor for a period 
in 2003, due to suspected arrhythymia.  There is no evidence 
a clotting disorder.  

As noted above, service connection can only be granted for a 
disability resulting from disease or injury. Dyslipidemia and 
polycythemia are laboratory findings.  They are not 
disabilities for which service connection can be granted.  No 
symptoms, clinical diagnosis or impairment has been 
associated with this laboratory finding.  As such, they are 
not disabilities within the meaning of the law granting 
compensation benefits and service connection is not 
warranted.  See 38 C.F.R. § 3.303.  

The appellant was sent for a cardiac examination while this 
appeal was on remand.  Following an interview with the 
appellant in which he claimed he did not know why he was 
there, the examiner noted that no clotting disorder appeared 
in his records.  A blood panel was completed and the examiner 
indicated that no clotting disorder was present.  He further 
stated that there was no medically indicated treatment for 
anything warranted by physical examination or the blood 
panel.  

The Board finds that there is no objective evidence of a 
"blood clotting" disorder.  The claim must be denied under 
the presumption.  See 38 C.F.R. § 3.317(a)(2-5).  Similarly, 
there is no competent medical evidence of a current "blood 
clotting" disability.  Service connection must be denied on 
a direct basis as well.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's "blood clotting 
disorder" claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

b. Skin Rash

The appellant reported that his skin rash began in September 
1992 during an October 2001 VA Persian Gulf War registry 
examination.  

The appellant's skin has been evaluated numerous times.  At 
an October 2001 evaluation at the University of Wisconsin 
Hospital, the appellant was noted not to have rashes, but he 
did complain of a rash that had been across his chest that 
lasted two days, several months prior.  The records from Drs. 
Creek, Geiger, Ralph and Hall and the hospitals of 
Bloomington and the Mayo Clinic do not reflect complaints of 
any skin abnormality.

The appellant's VA treatment records have more extensive 
notes.  In May 2002, no skin abnormalities were noted.  
During an annual physical in July 2002, the appellant's skin 
was found to have no masses, rashes or ulcers.  During a 
September 2002 evaluation for migraine headaches, the skin 
was noted to be warm and dry.  At a June 2003 VA treatment 
session, the appellant indicated that he had facial 
dermatitis for the last two and a half years.  In October 
2003, the appellant was noted to have seborrhea of the face 
and upper torso.

The appellant's service treatment records show that he had a 
lesion of the skin on his left thumb at the time of his 
departure from Southwest Asia.  The appellant completed a 
December 1991 post-deployment evaluation in which he 
indicated that he had a skin infection or unusual rash.  An 
April 1989 dermatology note indicated that the appellant had 
a wart on his fingers.  There is no other evidence of a skin 
disorder during service.

The Board remanded to clarify the diagnosis and determine if 
an undiagnosed illness was present.  During his October 2006 
VA examination, the appellant reported that his current 
complaints of flaking, erythematous skin had a two to three 
year history.  The appellant also had oral lesions of a 
recent origin.  The examiner indicated that the appellant had 
seborrheic dermatitis, an extremely common condition.  The 
oral lesions were thought to be the result of HSV infection.  
He further indicated that there was no way to determine if 
the dermatitis was a result of activities during service.  

The Board has reviewed the October 2006 VA examination report 
closely and notes that the examiner indicated that he 
reviewed the appellant's VA treatment records but not his 
private treatment records.  In light of the foregoing prior 
medical history, the Board notes that there are no 
significant findings related to the skin except for an 
October 2001 University of Wisconsin entry, and even then, 
the treating physician did not get a chance to actually 
evaluate the rash.  As the appellant told the October 2006 
examiner essentially an identical account as the October 2001 
treating physician, the Board finds that the failure to 
review the private medical records did not prejudice the 
appellant.  The remand instruction was substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board finds that the appellant 
has a skin condition diagnosed as seborrheic dermatitis and 
HSV infection.  There is no evidence of inservice incurrence, 
despite several skin evaluations.  Because the disorder is 
diagnosed, service connection under 38 C.F.R. § 3.317 is not 
warranted.  Similarly, there is no evidence to support the 
appellant's contention that the skin disorder began during 
service.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's skin rash claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Abdominal Pain

The appellant has claimed right middle quadrant abdominal 
pain as due to an undiagnosed illness.

As stated above, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The appellant's VA and private treatment records show 
nonalcoholic steatohepatitis with fibrosis.  Beginning in 
June 2001, the appellant's VA treatment records show 
hepatitis, coincident with his complaints of right upper 
quadrant pain.  The records from Community Hospitals of 
Indiana dated in September and October 2001 indicate 
complaints of radiating pain throughout the abdomen.  A 
September 29, 2001, emergency room report indicates that the 
appellant reported a six month history of pain, with an 
evaluation at the Mayo Clinic in July.  On physical 
examination, the liver was noted 2-3 cm below the costal 
margin.  Following examination of the appellant's VA 
treatment records and a battery of laboratory tests, the 
treating physician suggested an autoimmune hepatic disorder.  

The appellant had several VA examinations in association with 
this claim.  A November 2003 VA examination report notes the 
presence of hepatitis.  The examiner indicated that the right 
upper abdominal pain may have been related to his hepatitis.  

Even assuming the hepatitis is the cause of the appellant's 
abdominal pain, hepatitis, regardless of cause, is a 
diagnosable disease, not falling within the 'qualifying 
chronic disability' under 38 C.F.R. § 3.317.  The appellant 
is not service connected for hepatitis and the hepatitis was 
first detected and diagnosed in 2001, long after service 
discharge.  There is no evidence to suggest that hepatitis is 
related to service.

The Board remanded for a VA examination to determine what the 
abdominal pain was, in relation to the appellant's past 
medical history.  The appellant was seen for a January 2007 
examination and opinion.  The examiner described the 
appellant's medical history regarding this complaint.  The 
appellant has complained of right side abdominal pain for 
many years.  The appellant has been treated for this 
complaint on several occasions.  The appellant has undergone 
gastroscopies which have shown hiatal hernia, a gastric polyp 
and nonbleeding erythematous gastropathy.  Biopsies were 
normal.  The appellant has been diagnosed with fatty liver 
disease with fibrosis.  The appellant has undergone a 
cholecystectomy.  He stated that he had the pain before the 
operation.  The appellant reports his pain does not improve 
with a bowel movement.  The examiner noted that the abdomen 
was soft with mild tenderness in the right upper quadrant, 
nondistended, no rebound, guarding or rigidity.  The examiner 
concluded that the etiology of the right middle quadrant 
abdominal pain was unknown.  The examiner indicated that it 
was not related to a known diagnosis and was not at least as 
likely as not due to an undiagnosed illness.  

The appellant contends that his abdominal pain is the result 
of an undiagnosed illness.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant is service connected for other manifestations 
of undiagnosed illness, but this symptom has not been 
associated to undiagnosed illness by competent medical 
opinion.

The Board cannot service connect pain without a diagnosed 
disability related to service under 38 C.F.R. § 3.303 or 
medical evidence associating it to a chronic, qualifying 
disability under 38 C.F.R. § 3.317.  To the extent that the 
pain has been attributed to hepatitis, service connection is 
not available.  To the extent that the pain may be associated 
with 'qualifying chronic disability', there is no competent 
medical evidence to support such a finding.  As such, the 
Board finds that the preponderance of the evidence is against 
the appellant's abdominal pain claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a blood condition, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for skin rash, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for right abdominal pain, 
to include as due to undiagnosed illness, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


